Dismissed and Memorandum Opinion filed May 24, 2007







Dismissed
and Memorandum Opinion filed May 24, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00279-CV
____________
 
ANDY'S SUNMART #352, INC., HOLCOMBE
SUNMART INC. AKA 
SUNMART #139 AND ADNAN A. NAJM
INDIVIDUALLY, Appellants
 
V.
 
RELIANT ENERGY RETAIL SERVICES,
Appellee
 

 
On Appeal from County Court at Law
No. 4
Harris County, Texas
Trial Court Cause No.
870671
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from a judgment signed December 28, 2006.  The clerk=s record was filed on April 30,
2007.  The record reflects that, while it retained plenary power, the trial
court granted appellant=s motion for new trial on March 30, 2007.  Accordingly, the
record before this court contains no appealable order.




On April
30, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellants, on or before May 10, 2007, filed a response
demonstrating grounds for continuing the appeal.  See Tex. R. App. P.
42.3(a).  Appellants filed no response.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 24,
2007.
Panel consists of Justices Yates, Anderson, and Frost.